*648SENTENCIA
Comparece South American Restaurants Corp. h/n/c Sarco Chicken (South American o peticionaria) y nos soli-cita que revisemos una Sentencia emitida por el Tribunal de Apelaciones. Mediante esta, el foro a quo confirmó una determinación del foro primario que declaró “con lugar” una reclamación de despido injustificado al amparo del procedimiento sumario dispuesto en la Ley Núm. 2 de 17 de octubre de 1961, según enmendada, 32 LPRA see. 3118 et seq.
Por los fundamentos que exponemos a continuación, re-vocamos y devolvemos el caso al foro apelativo intermedio para que resuelva los méritos de la controversia entre las partes. El Tribunal de Apelaciones abusó de su discreción al emitir la Sentencia recurrida sin el beneficio de la trans-cripción de la prueba vertida en el procedimiento ante el foro primario.
Pasamos a reseñar los antecedentes fácticos y procesa-les que dan origen al caso.
I
El 21 de enero de 2014, el Sr. Pedro Pabón Reyes pre-sentó ante el foro primario una querella por despido injus-tificado contra South American, en la cual invocó el trá-mite expedito que provee la Ley Núm. 2, supra, para reclamaciones laborales.
Luego de contestar la Querella, South American pre-sentó una Solicitud de Sentencia Sumaria. No obstante, y luego de varias incidencias, el foro primario denegó esa solicitud por entender que existían controversias sustan-ciales de hechos materiales que impedían resolver el litigio por la vía sumaria. Tras la celebración del juicio en su fondo, el Tribunal de Primera Instancia notificó una Sen-*649tencia en la cual declaró “con lugar” la Querella presen-tada por el señor Pabón Reyes y condenó a la parte peticio-naria a indemnizarle una suma de $40,981.52 en concepto de mesada, más una suma de $6,147.22 por costas y hono-rarios de abogado.
En desacuerdo con la determinación notificada, el 13 de octubre de 2015, South American recurrió ante el foro ape-lativo intermedio mediante un recurso de apelación, en el cual cuestionó la apreciación de la prueba realizada por el Tribunal de Primera Instancia. Así pues, el 23 de octubre de 2015 le solicitó a ese foro la autorización para someter una transcripción de la prueba oral presentada en el juicio. El 3 de noviembre de 2015, el Tribunal de Apelaciones emi-tió una Resolución en la que accedió al petitorio de South American. A esos efectos, le concedió un término de treinta (30) días, o hasta el 7 de enero de 2016, para presentar una transcripción estipulada de la prueba oral. Esa Resolución se les notificó a las partes treinta y cuatro (34) días des-pués de haberse emitido. Es decir, el 7 de diciembre de 2015.
Así las cosas, el 16 de diciembre de 2015, South American presentó ante el foro primario una moción para la re-grabación del juicio celebrado el 30 de abril de 2015 e in-formó la anuencia del Tribunal de Apelaciones a esos efectos. Ese mismo día, presentó una Moción ante el Tribunal de Apelaciones, en la que indicó que se encontraba ges-tionando la regrabación de los procedimientos. En su com-parecencia solicitó que el término de treinta (30) días para someter la transcripción estipulada de la prueba comen-zara a transcurrir a partir de la fecha cuando el foro pri-mario le entregara la regrabación total del juicio. Solicitó, además, que “debido a la época festiva” el término conce-dido se extendiera por un término adicional de treinta (30) días.
No obstante, el foro apelativo intermedio no concedió la prórroga solicitada por South American y el 18 de diciem-*650bre de 2016 emitió una Resolución, en la cual le apercibió que de no presentar la transcripción estipulada en el tér-mino de treinta (30) días otorgado mediante Resolución, notificada el 7 de diciembre de 2015, adjudicaría el recurso sin el beneficio de la transcripción. Esa Resolución se noti-ficó el 28 de diciembre de 2015; es decir, diez (10) días luego de emitida y apenas diez (10) días antes de que venciera el término concedido a South American para presentar la transcripción estipulada de la prueba.
Así las cosas, el 4 de enero de 2016, South American presentó una Moción ante el foro primario en la que reiteró su solicitud. En su comparecencia indicó que el 16 de diciembre de 2015 había solicitado la regrabación del juicio celebrado ante ese foro. Señaló, además, que tenía hasta el 7 de enero de 2016 para someter la estipulación de la transcripción de la prueba ante el Tribunal de Apelaciones y que no había podido cumplir con la Orden de ese foro, toda vez que no había recibido la regrabación del procedimiento. En esa misma fecha, South American pre-sentó ante el foro apelativo intermedio una moción urgente en la que indicó que a esa fecha aún no había recibido del foro primario la Orden para la regrabación de los procedi-mientos, por lo cual no había podido gestionar su transcripción. A esos efectos, le solicitó al Tribunal de Ape-laciones que ordenara al foro primario a expedir la Orden correspondiente y que le concediera un término adicional de treinta (30) días contados a partir de la notificación de la regrabación por el Tribunal de Primera Instancia para gestionar la transcripción de los procedimientos. Junto a su comparecencia la parte peticionaria anejó la Moción que había presentado ese mismo día ante el foro primario, rei-terando su solicitud de regrabación de los procedimientos. Del expediente de autos no surge que el Tribunal de Ape-laciones haya atendido esa moción.
El 2 de febrero de 2016, el foro primario notificó una Orden mediante la cual autorizó la regrabación solicitada *651por South American. Asimismo, la moción de la secretaría, para informar sobre el costo y materiales para la regraba-ción, fue notificada el 4 de febrero de 2016. No obstante, el 9 de febrero de 2016, el foro apelativo intermedio notificó una Sentencia, mediante la cual confirmó la determinación recurrida. En esta concluyó lo siguiente:
[ajunque SARCO impugnó la apreciación de la prueba que hizo el TPI, no presentó, dentro de los términos que le conce-dimos, una transcripción de la prueba oral estipulada, que nos pusiera en posición de evaluar la aquilatación que hizo el TPI, tanto de la prueba testifical como de la documental presentada en el juicio. Apéndice, pág. 165.
Oportunamente, South American solicitó la reconside-ración del dictamen emitido, pero ese foro denegó su solicitud. Inconforme con esta determinación, el 29 de fe-brero de 2016 South American acudió ante nos mediante recurso de apelación y señaló la comisión del error si-guiente:
Erró el [Tribunal de Apelaciones] al acortar sus propios térmi-nos reglamentarios sobre la radicación de la transcripción de prueba oral, con la consecuencia práctica de priva [r] a una parte de una revisión en los méritos. Apelación, pág. 6.
Acogido el recurso presentado como certiorari, el 24 de junio de 2016, emitimos una Orden a la parte recurrida para que mostrara causa, si alguna, por la cual no debía-mos revocar la Sentencia dictada por el Tribunal de Apelaciones.
Contando con el beneficio de la comparecencia de ambas partes, estamos en posición de resolver la controversia de autos sin trámites ulteriores.(1)
*652HH 1—I
La Regla 29 del Reglamento del Tribunal de Apelaciones, 4 LPRA Ap. XXII-B, dispone que cuando una parte apelante o peticionaria considere que, para atender adecuadamente sus señalamientos de error, ese foro debe examinar la prueba oral presentada ante el foro juzgador, esa parte po-drá exponerla mediante una transcripción, una exposición estipulada o una exposición narrativa. Pueblo v. Carrero Rolstad, 194 DPR 658 (2016). El inciso (B) de la Regla 29, supra, dispone que la parte apelante o peticionaria deberá someter una moción para acreditar el método de reproduc-ción de la prueba oral que utilizará en un término de diez (10) días contados a partir de la presentación del escrito de apelación. Sin embargo, la Regla le concede discreción al foro apelativo intermedio para determinar el método que mejor propicie la rápida resolución de la controversia.
La Regla 76 del Reglamento del Tribunal de Apelacio-nes, 4 LPRA Ap. XXII-B, reconoce dos (2) métodos para elevar la prueba oral: mediante un transcriptor autorizado o por estipulación. En su inciso (C), esta Regla dicta el procedimiento que se ha de seguir cuando la transcripción de la prueba es por estipulación. En lo pertinente a la con-troversia ante nuestra consideración, dispone lo siguiente:
(C) Transcripción estipulada.—Previa autorización del tribunal, el proponente podrá utilizar la grabación realizada con su propia grabadora o la regrabación de los procedimientos y preparar una transcripción, la cual podrá presentarse como la trascripción de la prueba oral, si la parte apelada o recurrida estipula que dicha transcripción es una reproducción fiel de la prueba oral.
[[Image here]]
(E) Las transcripciones se prepararán y presentarán en la Secretaría del Tribunal de Apelaciones dentro del plazo orde-nado por éste. Será obligación de la parte proponente sumi-nistrar copias de la transcripción de la prueba oral a todas las demás partes dentro del mismo plazo. Este plazo será prorrogable sólo por justa causa y mediante moción debida-mente fundamentada. 4 LPRA Ap. XXII-B, R. 76.
*653Como puede observarse, el inciso (E) de esta Regla le reconoce discreción al Tribunal de Apelaciones para fijar los plazos de cumplimiento, ello conforme con el eficiente trámite apelativo y el derecho de las partes. Pueblo v. Carrero Rolstad, supra.
A la luz de este crisol estatutario y jurisprudencial, pa-semos a disponer de la controversia.
HH H-1 M
Según intimado, la controversia de autos nos enco-mienda determinar si el Tribunal de Apelaciones incidió al emitir la sentencia recurrida, sin el beneficio de la trans-cripción de la prueba vertida en el procedimiento ante el foro primario. Como discutimos a continuación, y en armo-nía con el marco jurídico reseñado, concluimos que el foro apelativo intermedio procedió de forma irrazonable y, por consiguiente, abusó de su discreción.
La Regla 76 del Reglamento del Tribunal de Apelacio-nes, supra, le reconoce discreción al foro apelativo interme-dio para fijar el término, en el cual una parte proponente debe completar y presentar en la Secretaría de ese foro la transcripción de la prueba oral. Este Tribunal ha definido “discreción” como el “poder para decidir en una u otra forma, esto es, para escoger entre uno o varios cursos de acción”. Pueblo v. Ortega Santiago, 125 DPR 203, 211 (1990). No obstante, esa discreción judicial no es absoluta y “está inexorablemente ligada a nociones de razonabilidad, según el contexto particular en el que ésta se ejerza”. Pueblo v. Carrero Rolstad, supra, pág. 688. Véase García v. Padró, 165 DPR 324, 335 (2005). De modo que, “aquella determinación discrecional que transgreda ese marco de razonabilidad constituirá un abuso de discreción”. Pueblo v. Carrero Rolstad, supra, pág. 688.
A pesar de la diligencia exhibida por la representación legal de South American, quien compareció oportunamente *654en múltiples ocasiones para manifestar que la transcrip-ción de la prueba, no había podido ser completada, debido a que el foro primario aún no le había entregado la regraba-ción de los procedimientos, el foro apelativo intermedio optó por no concederle prórroga alguna a la parte peticionaria. En su sentencia el Tribunal de Apelaciones erróneamente expone que le concedió un término exten-dido a South American para presentar la transcripción de la prueba estipulada. Apéndice, pág. 156. No obstante, un estudio del expediente de autos devela que ello no ocurrió.
Si bien es cierto que la Regla 76, supra, le concede dis-creción al foro apelativo intermedio para otorgar los térmi-nos correspondientes para presentar una transcripción es-tipulada, ese poder no puede utilizarse arbitrariamente para penalizar a una parte que ha sido diligente. Máxime cuando el cumplimiento en el término provisto dependía de que el foro primario ordenara y entregara la regrabación de los procedimientos que South American se proponía transcribir. De hecho, la representación legal de South American informó al Tribunal de Apelaciones que le era imposible reproducir la transcripción estipulada en ese tér-mino provisto, pues tenía las manos atadas hasta tanto el foro primario iniciara el trámite correspondiente y emi-tiera la Orden para autorizar la regrabación de la vista.
En todo momento la representación legal de South American mantuvo informado al Tribunal de Apelaciones me-diante la presentación de tres (3) mociones en las cuales explicó la demora del foro primario y solicitó una prórroga para presentar la transcripción. Como vimos, South American no se cruzó de brazos ante la demora del Tribunal de Primera Instancia, sino que actuó de manera proactiva ante ambos foros.
Al no conceder prórroga alguna, el propio Tribunal de Apelaciones colocó a South American en posición para in-cumplir con el término ordenado. Sencillamente es irrazo-nable pensar que una parte pueda transcribir una prueba *655que no tiene en su posesión. Sin ella, South American no podía acatar la Orden del Tribunal de Apelaciones en el término provisto. El cumplimiento de South American es-taba supeditado al trámite oportuno del foro primario a los fines de ordenar la regrabación de los procedimientos. Ello no ocurrió y como vimos, la representación legal de South American fue diligente en reiterar su solicitud ante ese foro e informar al Tribunal de Apelaciones de las dificultades para cumplir con el plazo otorgado. No obstante, para el foro apelativo intermedio las gestiones realizadas por la repre-sentación legal de South American se limitaron “a solicitar de forma despreocupada 2 prórrogas”. No coincidimos.
Con su proceder, el Tribunal de Apelaciones abusó de su discreción. Erró al no concederle una prórroga a South American y emitir la Sentencia recurrida sin el beneficio de la transcripción de la prueba vertida en el procedi-miento ante el foro primario.
IV
Por los fundamentos que anteceden, se expide el auto peticionado y se revoca la Sentencia emitida por el Tribunal de Apelaciones. En consecuencia, se devuelve el caso a ese foro para que lo resuelva en los méritos.

Publíquese.

Lo acordó el Tribunal y lo certifica el Secretario del Tribunal Supremo.
(Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo

 Es menester destacar que el 18 de julio de 2016, South American Restaurants Corp. h/n/c Sarco Chicken compareció ante nos mediante una Moción Informativa. En esta certificó que en esa misma fecha envió copia de la transcripción a la representación legal del Sr. Pedro Pabón Reyes.